DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of 5/13/2022 has been received and entered.  Claims 1-28, 30 and 90 are pending.

Claim Interpretation
	Independent claims 1 and 30 are understood to be methods of generating a tissue engineered 3D BRB.  Claims 1 and 30 specify that the 3D BRB comprises a choroid and RPE cells.  The choroid is a structure of the eye, specifically it is the vascular layer of the eye.  It contains vasculature and connective tissue.  In the context of the claims, the layer comprising the hydrogel and endothelial cells (optionally in combination with fibroblasts and/or pericytes) cultured so as to form vessels therein is considered to read on ‘a choroid’ of the tissue engineered BRB.  It is noted that the 3D BRB produced by the claimed methods will also contain the biocompatible scaffold sandwiched in between the choroid and the RPE cells.  
	Claim 27 is understood to refer to the three-dimensional engineered BRB comprising the choroid and retinal pigment epithelial cells of claim 1.  Claim 27 requires transplantation of the three-dimensional engineered BRB of claim 1 into the eye of a subject.
	In claim 30, step (b) the effective amounts of VEGF, EGF, FGF, IGF, ascorbic acid, hydrocortisone, heparin sulfate, angiopoieitn-1 and aprotinin are understood to be amounts effective to allow the endothelial cells to form vessels.
In claim 30, steps (c) and (d) the effective amounts of taurine-hydrocortisone-triiodo-thyronin, hydrocortisone, triiodo-thyronin and fetal bovine serum are understood to be amounts effective to allow the deposited retinal pigment epithelial cells to proliferate and mature. 
In claim 30, step (e) the effective amounts of VEGF is understood to be an amount effective to allow the endothelial cells, fibroblasts and pericytes to form a vascular network. 

Status of Prior Objections/Rejections
	The amendments to the claims obviate all prior objections and rejections.  All prior objections and rejections are withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Alpert Siegel on 5/19/2022.
	The application has been amended as follows:
Claim 27 is amended as follows:
Claim 27. (Currently Amended) The method of claim 1, further comprising transplanting the [[a]] three-dimensional engineered BRB comprising the choroid and retinal pigment epithelial cells into the eye of a subject. 

Allowable Subject Matter
	Claims 1-28, 30 and 90 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633